DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s request for continued examination (RCE) filed on January 27, 2022.  In virtue of this filing:
Claim 2 is canceled;
Claim 19 is newly added; and thus,
Claims 1 and 3-19 are now pending in the instant application.
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A power converter, comprising … “e) wherein one power terminal of the secondary power switch is coupled to the second ground through the current sampling circuit, [[and]] wherein the current sampling circuit is coupled in series with the LED load in order to sample a current flowing through the LED load, and wherein a first sampling signal representing a voltage of the LED load is sampled and employed to determine whether the LED load is short-circuited or open-circuited”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 3-19 are allowed as being dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Yang et al. – US 8,513,895
Prior art Satterfield et al. – US 2019/0208589
Prior art Xie et al. – US 2018/0336843
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 31, 2022